COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-097-CV
  
  
  
IN RE MID-CENTURY INSURANCE                                             RELATORS
COMPANY OF TEXAS AND FARMERS
INSURANCE EXCHANGE
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus.  The court 
is of the opinion that relief should be denied.  Accordingly, relators’ 
petition for writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
    
  
                                                                  PER 
CURIAM
     
   
PANEL 
A:   CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
DELIVERED: March 15, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.